DLD-021                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3232
                                       ___________

                           IN RE: WHEELER ZAMICHIELI,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
       (Related to E.D. Pa. Crim. Nos. 2-11-cr-00393-001 and 2-12-cr-00182-001)
                      ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                               October 22, 2015
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER, Circuit Judges

                           (Opinion filed: December 31, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Wheeler Zamichieli, proceeding pro se, has filed a petition for a writ of mandamus

asking us to compel the District Court to order the Government to provide certain

discovery material. We will deny the petition.

       Zamichieli was indicted on a federal firearms charge. After he prevailed on a

motion to suppress evidence, the indictment was dismissed in December 2011. While


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Zamichieli was detained on the first charge, the Government continued to investigate

him. This resulted in a second indictment in 2012, again on a firearms charge, but for

different underlying conduct. Zamichieli was convicted after a jury trial in 2013, and it

appears that he was sentenced in October 2014, although no judgment of conviction has

yet been entered on the District Court docket.

        Since then, Zamichieli has filed numerous motions in both cases. In many of

those motions, he sought transcripts and other material related to the 2011 prosecution,

which he claimed that he needed to prepare a motion for a new trial regarding the 2012

prosecution. In particular, Zamichieli repeatedly sought the transcript of a federal agent’s

grand jury testimony. The Government responded that it had provided Zamichieli with

all discovery previously given to his defense counsel in both cases and that it was not

required to produce the federal agent’s grand jury testimony. Ultimately, Zamichieli’s

motions related to the transcript of grand jury testimony and other material he alleged had

been withheld from discovery were denied in both cases.1

        In September 2015, Zamichieli filed the present petition for a writ of mandamus,

seeking an order to compel the District Court to order the Government to disclose the

federal agent’s grand jury testimony in the 2011 prosecution and “all other relevant


    1
      The flurry of motions in both cases makes it cumbersome to present a strict
chronological approach to their disposition. It is sufficient to note that, in an order
entered in July 2015, the court presiding over the 2012 prosecution deemed the
government to have complied with its obligations concerning the provision of material to
Zamichieli.

                                             2
discovery” in both prosecutions. He later supplemented the petition with a request that

we compel the District Court to order the Government to disclose “the complete

discovery from the Philadelphia Police Department on 2/20/11” and the “Electronic

Sound Recording from the Municipal Court of Philadelphia on 4/26/11.”2

        Mandamus is a drastic remedy that should be granted only in extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). In

this case, Zamichieli made numerous requests for discovery in the District Courts. After

receiving it, he continued to seek material he alleged had been improperly excluded. The

courts ruled that the Government had complied with its obligations and denied

Zamichieli’s requests. He may not now use a mandamus action to appeal those

unfavorable rulings. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996); see also

Helstoski v. Meanor, 442 U.S. 500, 506 (1979) (a court will not issue a writ of mandamus

where the petitioner “could readily have secured review of the ruling complained of and

all objectives now sought, by direct appeal”). Thus, Zamichieli is not entitled to

mandamus relief.

        Accordingly, we will deny the mandamus petition.




    2
     It is not clear whether Zamichieli ever explicitly requested the Philadelphia Police
Department documents. However, the court denied his request for the recording from the
Philadelphia Municipal Court on the basis that it lacked authority to order that court to
produce it.
                                             3